Case 1:20-cv-00106-ACK-RT Document 1 Filed 03/06/20 Page 1 of 9   PageID #: 1



COX, WOOTTON, LERNER, GRIFFIN & HANSEN LLP

NORMAND R. LEZY 6297
   E-Mail: nlezy@cwlfirm.com
MICHAEL J. NAKANO 6940
   E-Mail: mnakano@cwlfirm.com
JAMIE C. S. MADRIAGA 9769
   E-Mail: jmadriaga@cwlfirm.com
Davies Pacific Center, Suite 1099
841 Bishop Street
Honolulu, Hawaii 96813
Telephone: (808) 744-7020
Facsimile: (808) 354-0427

Attorneys for Limitation Plaintiff
AKUA LLC

                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

In the Matter                            CIVIL NO.
                                         (Admiralty)
              of
                                         COMPLAINT FOR
The Complaint of AKUA LLC (dba           EXONERATION FROM OR
MAUI REEF ADVENTURES), a                 LIMITATION OF LIABILITY;
Hawaii Limited Liability Company, as     EXHIBIT “A”
owner pro hac vice of M/V OCEAN
FREEDOM, O.N. 1229835, for
exoneration from or limitation of
liability.


                   COMPLAINT FOR EXONERATION FROM
                      OR LIMITATION OF LIABILITY

             Limitation Plaintiff AKUA LLC (dba MAUI REEF ADVENTURES),

as owner pro hac vice of M/V OCEAN FREEDOM, O.N. 1229835, (“Limitation
Case 1:20-cv-00106-ACK-RT Document 1 Filed 03/06/20 Page 2 of 9          PageID #: 2



Plaintiff AKUA LLC”) alleges as follows:

             1.    This is an action for exoneration from or limitation of liability

pursuant to 46 U.S.C. §§30501, et seq., an admiralty and maritime claim within the

meaning of Rule F of the Supplemental Rules for Admiralty of Maritime Claims and

Asset Forfeiture Actions of the Federal Rules of Civil Procedure, and within the

admiralty and maritime jurisdiction of the Court pursuant to 28 U.S.C. §1333 and

Rule 9(h) of the Federal Rules of Civil Procedure.

             2.    Limitation Plaintiff AKUA LLC is a Hawaii limited liability

company. At all times material herein, Limitation Plaintiff AKUA LLC was owner

pro hac vice of M/V OCEAN FREEDOM, O.N. 1229835, within the meaning of 46

U.S.C. §§30501, et seq.

             3.    At all times material herein, the home port of M/V OCEAN

FREEDOM, O.N. 1229835, was Maalaea, Hawaii, which is within the jurisdiction

of this Court.

             4.    At all times material herein, M/V OCEAN FREEDOM, O.N.

1229835, was a vessel in the passenger tour trade, 40 feet in length, and documented

by the United States Coast Guard.

             5.    Limitation Plaintiff AKUA LLC, at all times material herein,

exercised due diligence to make M/V OCEAN FREEDOM, O.N. 1229835,

seaworthy in all respects, and the vessel was, at all times material herein, staunch,



                                         2
Case 1:20-cv-00106-ACK-RT Document 1 Filed 03/06/20 Page 3 of 9             PageID #: 3



tight and strong, fully and properly manned, equipped, supplied and navigated, and

was in all respects seaworthy and fit for the service in which the vessel was engaged.

             6.     On the morning of October 29, 2018, M/V OCEAN FREEDOM,

O.N. 1229835, was on a passenger tour voyage on navigable waters in the vicinity

of Molokini Crater offshore of the Island of Maui. LINDA L. SMITH, a passenger

aboard M/V OCEAN FREEDOM, O.N. 1229835, was found unresponsive while in

the ocean snorkeling. Despite efforts to resuscitate her, passenger LINDA L. SMITH

was pronounced deceased when M/V OCEAN FREEDOM, O.N. 1229835, returned

to shore (“Accident”). Passenger LINDA L. SMITH’s spouse, VERNON C.

SMITH, was also a passenger aboard M/V OCEAN FREEDOM, O.N. 1229835,

when the Accident occurred. Passenger VERNON C. SMITH allegedly sustained

mental and other injuries as the result of the Accident.

             7.     The Accident and any injuries, damages, and/or losses resulting

therefrom, or otherwise arising out of the voyage at issue, were neither caused nor

contributed to, by any fault, negligence, or neglect on the part of Limitation Plaintiff

AKUA LLC nor anyone for whose acts Limitation Plaintiff AKUA LLC is or may

be responsible.

             8.     The Accident and any injuries, damages, or losses resulting

therefrom, or otherwise arising out of the voyage at issue, were occasioned and

incurred without the privity or knowledge of Limitation Plaintiff AKUA LLC or

anyone whose privity or knowledge is or may be imputable to Limitation Plaintiff

                                           3
Case 1:20-cv-00106-ACK-RT Document 1 Filed 03/06/20 Page 4 of 9           PageID #: 4



AKUA LLC.

             9.    M/V OCEAN FREEDOM, O.N. 1229835, was not damaged,

lost, or abandoned as the result of the Accident. M/V OCEAN FREEDOM, O.N.

1229835, remains in the possession of and under the control of Limitation Plaintiff

AKUA LLC. As set forth in the Declaration of Ariel Ferrer, attached hereto as

Exhibit “A”, the fair market value of M/V OCEAN FREEDOM, O.N. 1229835, at

the end of the voyage at issue was TWO HUNDRED FORTY-ONE THOUSAND

AND NO/00 DOLLARS ($241,000.00).

             10.   There was no freight aboard M/V OCEAN FREEDOM, O.N.

1229835, nor was any freight earned or pending at the end of the voyage at issue.

             11.   There are no liens, claims, or demands upon M/V OCEAN

FREEDOM, O.N. 1229835, prior to or paramount to those which may have occurred

by reason of the matters herein described.

             12.   Therefore, the total value of the interest, as owner pro hac vice,

of Limitation Plaintiff AKUA LLC in M/V OCEAN FREEDOM, O.N. 1229835, at

the end of the voyage at issue, did not exceed TWO HUNDRED FORTY-ONE

THOUSAND AND NO/00 DOLLARS ($241,000.00).

             13.   On October 25, 2019, VERNON C. SMITH, individually, and

VERNON EUGENE SMITH, as executor of the ESTATE OF LINDA L. SMITH,

filed a lawsuit styled as Vernon C. Smith, et al. v. NCL (Bahamas) Ltd., et al., Civil

No. 19-24411 BB in the United States District Court for the Southern District of

                                          4
Case 1:20-cv-00106-ACK-RT Document 1 Filed 03/06/20 Page 5 of 9          PageID #: 5



Florida, for damages allegedly sustained as the result of the Accident. On December

26, 2019, VERNON C. SMITH, individually, and VERNON EUGENE SMITH, as

executor of the ESTATE OF LINDA L. SMITH, filed an Amended Complaint in

the same lawsuit.

             14.    In addition to the claims of VERNON C. SMITH, individually,

and VERNON EUGENE SMITH, as executor of the ESTATE OF LINDA L.

SMITH, Limitation Plaintiff AKUA LLC anticipates that additional claims may be

asserted against it and/or M/V OCEAN FREEDOM, O.N. 1229835, by other parties

for injuries, damages, and/or losses arising out of the Accident or otherwise arising

out of the voyage at issue.

             15.    The total amount of the claims asserted by VERNON C. SMITH,

individually, and VERNON EUGENE SMITH, as executor of the ESTATE OF

LINDA L. SMITH, and the amount of the claims that Limitation Plaintiff AKUA

LLC believes may hereafter be asserted against it, exceeds the fair market value of

M/V OCEAN FREEDOM, O.N. 1229835, at the end of the voyage at issue.

             16.    Limitation Plaintiff AKUA LLC hereby claims the benefit of

exoneration from or limitation of liability provided for under 46 U.S.C. §§30501, et

seq., Rule F of the Supplemental Rules for Admiralty of Maritime Claims and Asset

Forfeiture Actions of the Federal Rules of Civil Procedure, inclusive, and all acts

amendatory and supplementary, whether named herein or not. Limitation Plaintiff

AKUA LLC also claims the benefit of all statutes and acts of the Congress of the

                                         5
Case 1:20-cv-00106-ACK-RT Document 1 Filed 03/06/20 Page 6 of 9           PageID #: 6



United States, whether named herein or not, granting or providing for exoneration

from or limitation of liability to vessel owners.

             17.    Limitation Plaintiff AKUA LLC will file an ad interim

stipulation of value, with sufficient surety, in the amount of TWO HUNDRED

FORTY-ONE THOUSAND AND NO/00 DOLLARS ($241,000.00), the fair

market value of M/V OCEAN FREEDOM, O.N. 1229835, at the end of the voyage

at issue, together with interest at the rate required by Rule F(1) of the Supplemental

Rules for Admiralty of Maritime Claims and Asset Forfeiture Actions of the Federal

Rules of Civil Procedure.

             18.    Limitation Plaintiff AKUA LLC desires that an injunction be

issued by this Court restraining prosecution of any and all lawsuits or claims which

have been, may have been, or which may hereafter be made against it, including but

not limited to, the aforementioned lawsuit filed by VERNON C. SMITH,

individually, and VERNON EUGENE SMITH, as executor of the ESTATE OF

LINDA L. SMITH, in any court whatsoever to recover damages from any and all

alleged injuries or losses related to or in any way resulting from the Accident or

otherwise arising out of the voyage at issue, and furthermore restraining the

commencement or prosecution thereafter of any lawsuit action, or legal proceeding

against it, its underwriters, insurers, officers, agents, servants, or employees, with

respect to any claim or claims arising out of the Accident or otherwise arising out of

the voyage at issue.

                                           6
Case 1:20-cv-00106-ACK-RT Document 1 Filed 03/06/20 Page 7 of 9            PageID #: 7



             19.    Limitation Plaintiff AKUA LLC bring this action within six (6)

months of the receipt of a written notice of claim, if any, from VERNON C. SMITH,

individually, and VERNON EUGENE SMITH, as executor of the ESTATE OF

LINDA L. SMITH, or from any other claimant, arising out of the Accident or

otherwise arising out of the voyage at issue, in compliance with 46 U.S.C. §30511.

             20.    All and singular, the premises of this Complaint are true and

correct and within the admiralty and maritime jurisdiction of the United States and

of this Honorable Court.

             WHEREFORE, Limitation Plaintiff AKUA LLC prays:

             1.     That this Court accept the Declaration of Ariel Ferrer confirming

the fair market value of M/V OCEAN FREEDOM, O.N. 1229835, at the end the

voyage in which the vessel was engaged on October 29, 2018, at the time of the

Accident.

             2.     That this Court enter an order to all persons, concerns, or firms

making a claim for any injuries, damages, and/or losses resulting from the Accident,

or otherwise arising out of the related voyage, or otherwise asserting any claim with

respect to which Limitation Plaintiff AKUA LLC is entitled to seek exoneration

from, or limitation of liability herein, admonishing them to appear and file their

respective claim(s) with the Clerk of this Court and to serve on or mail copies thereof

to the attorneys for Limitation Plaintiff AKUA LLC herein named, on or before the

date to be specified in the motion seeking issuance of said order, and to make due

                                          7
Case 1:20-cv-00106-ACK-RT Document 1 Filed 03/06/20 Page 8 of 9             PageID #: 8



proof of their respective claims, and further to file their respective answer(s), if any,

to the allegations of this Complaint on or before the date to be specified in said

motion, all as provided by law and by the Federal Rules of Civil Procedure as made

applicable to admiralty and maritime cases;

             3.     That notice of said order, in the form and manner prescribed by

Rule F(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions of the Federal Rules of Civil Procedure as made applicable to

admiralty and maritime cases, be published in such newspaper(s) as this Court may

direct or as may otherwise be specified by the Rules of this Court for legal

publication once a week for at least four (4) consecutive weeks prior to the date

specified in said order for the filing of claims herein;

             4.     That this Court issue an injunction restraining the further

prosecution of any and all suits, actions, and/or proceedings, which may have

already commenced against Limitation Plaintiff AKUA LLC in any court

whatsoever to recover damages for any and all injuries, damages, and/or losses

resulting from the Accident, or otherwise arising out of the voyage at issue, and

restraining the commencement or prosecution thereafter of any suit, action or legal

proceeding against Limitation Plaintiff AKUA LLC its agents, servants, and/or

employees and/or M/V OCEAN FREEDOM, O.N. 1229835, with respect to any

claim(s) resulting from the Accident, or otherwise arising out of the voyage at issue,

or otherwise subject to limitation in these proceedings.

                                           8
Case 1:20-cv-00106-ACK-RT Document 1 Filed 03/06/20 Page 9 of 9             PageID #: 9



             5.    That this Court adjudge that Limitation Plaintiff AKUA LLC is

not liable to any extent for any injuries, damages, and/or losses resulting from the

Accident, or otherwise arising out of the voyage at issue, or if Limitation Plaintiff

AKUA LLC shall be adjudged liable in any respect, then that its liability be limited

to the fair market value of its pro hac vice ownership interest in M/V OCEAN

FREEDOM, O.N. 1229835, at the end the voyage in which the vessel was engaged

on October 29, 2018, at the time of the Accident, and that a decree may thereupon

be entered discharging Limitation Plaintiff AKUA LLC; and

             6.    That Limitation Plaintiff AKUA LLC be granted such other and

further relief as this Court deems just and proper.

             DATED: Honolulu, Hawaii, March 6, 2020.



                                       /s/ Normand R. Lezy
                                       NORMAND R. LEZY
                                       MICHAEL J. NAKANO
                                       JAMIE C. S. MADRIAGA
                                       Attorneys for Limitation Plaintiff
                                       AKUA LLC




                                          9
